DETAILED ACTION
Status of the Application
	Claims 1-2, 5-10, 13-17 are pending.
	Amendment of claims 1-2, 7, 8 and cancellation of claims 3-4, 11-12 as submitted in a communication filed on 11/15/2021 is acknowledged. 
Applicant’s statement indicating that a deposit was made pursuant to the Budapest Treaty  and is publicly available under the conditions specified in 37 CFR § 1.808, and that the  R. biphenylivorans strain named “Palladio 22” was deposited in the Collection of Microorganisms BCCM (Belgian Coordinated Collections of Microorganisms)-LMG with deposit number LMG-P-29520 on December 4, 2016, as submitted in a communication filed on 11/15/2021 is acknowledged. In view of this statement, the previous enablement rejection of claims 1-17 is hereby withdrawn.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses nitrile hydratases and methods to prepare amides with such nitrile hydratases,  the Examiner has found no teaching or suggestion in the prior art directed to a method for preparing amides which are not acrylamide by contacting a nitrile with a nitrile hydratase endogenously produced by a R. biphenylivorans strain named “Palladio 22” deposited in the Collection of Microorganisms BCCM-LMG under the accession number LMG P-29520.    Therefore, claims 1-2, 5-10, 13-17, directed to a method for producing amides which are not acrylamide, wherein said method requires contacting a nitrile of formula II as defined in claim 1 with a nitrile hydratase endogenously produced by a R. biphenylivorans strain named “Palladio 22” deposited in the Collection of Microorganisms BCCM-LMG under the accession number LMG P-29520, are allowable over the prior art of record.   

Conclusion
Claims 1-2, 5-10, 13-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
December 1, 2021